DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-13 and 17-22, in the reply filed on June 14, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 and 17-22 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guckenbiehl et al, US 2010/0105600.
Guckenbiehl et al, US 2010/0105600, discloses a stable and transparent liquid cleaning agent containing 0.001-10% by weight of a graying-inhibiting polysaccharide that has a particle size of less than 100 nm (see abstract and paragraphs 9-11).  It is further taught by Guckenbiehl et al that suitable graying-inhibiting polysaccharides include carboxymethyl cellulose (see paragraph 12), that the composition additionally contains less than 45% by weight of surfactants (see paragraphs 24-40), and up to 10% by weight of acids and bases to regulate the pH of the composition (see paragraphs 48 and 78), per the requirements of the instant invention.  Specifically, note the Example in Table 1.  Although Guckenbiehl et al is silent with respect to their polysaccharides being in the form of microgels, the examiner asserts that the polysaccharides disclosed in Guckenbiehl et al would inherently form a microgel, since applicant’s disclosure on page 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 7-13 and 17-22 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mori, JP 2002/282677.
Mori, JP 2002/282677, discloses an oil-in-water emulsion composition prepared by dispersing a microgel formed of a polysaccharide having gelling ability in an aqueous phase (see paragraphs 1-4 of the English translation of JP 2002/282677).  It is further taught by Mori that suitable polysaccharides include carboxymethyl cellulose and pectin (see paragraph 6 of the English translation of JP 2002/282677), that the polysaccharides are gelled by dissolving them in an alkaline solution (see paragraphs 7-8 of the English translation of JP 2002/282677), that the polysaccharides are used in an amount of 0.5-3% by weight (see paragraph 8 of the English translation of JP 2002/282677), that the composition contains nonionic surfactants (see paragraphs 9-10 of the English translation of JP 2002/282677), that the average particle diameter of the microgel is 0.1-100 microns (see paragraph 12 of the English translation of JP 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-13 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,414,960. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,414,960 claims a similar composition comprising a surfactant, a polysaccharide microgel, such as carboxymethyl cellulose, and adjunct .

Claims 7-13 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,550,301. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,550,301 claims a similar composition comprising a surfactant, a polysaccharide microgel, such as carboxymethyl cellulose, and adjunct ingredients (see claims 1-13 of U.S. Patent No. 10,550,301), as required in the instant invention.  Therefore, instant claims 7-13 and 17-22 are an obvious formulation in view of claims 1-13 of U.S. Patent No. 10,550,301.

Claims 9 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,718,704. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,718,704 claims a similar aqueous solution comprising a polysaccharide microgel, such as pectin, (see claims 1-14 of U.S. Patent No. 9,718,704), as required in the instant invention.  Therefore, instant claims 9 and 22 are an obvious formulation in view of claims 1-14 of U.S. Patent No. 9,718,704.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
June 29, 2021